DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant

1.	In the preliminary amendment filed on May 13, 2021, claims 1, 7, and 13 have been amended.  
2.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

5.	Claims 1-20 are directed to collecting home health observations during a home visit for a subject, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a system (machine) and a method (process).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a system, comprising the following limitations:
one or more observation fields configured to receive entry and/or selection of the home health observations from the caregiver about conditions in the home of the subject, and a display field configured to display a representation of a home environment of subject to the caregiver;
receive the home health observations from the caregiver via the one or more observation fields, the home health observations being characteristics of the home environment of subject; and
generate the representation of the home environment by highlighting objects in the home environment and associating the home health conditions to the objects for display to the caregiver based on the home health observations.

These actions, when considered both individually and as a whole are directed to actions that acquiring information/data with regard to home health observations for a patient and displaying them.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).



The claims do recite additional limitations:  
A graphical user interface
A display
A processor 
A computing device

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.


                


35 USC § 112(f) or (Pre-AIA ) 6th paragraph

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



 	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
 	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

 	As per claims 13-18, with regard to representative claim 13, having “means for causing display, means for receiving, and means for generating”, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they recite “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
 	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) the above limitations has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: an electronic storage medium, and a processor as described in the specification at paragraphs 23, 24, and 49.
 	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

 	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2008/0084296, Kutzik, et al., hereinafter Kutzik.
9.	Regarding claim 1, Kutzik discloses a system configured to standardize collection of home health observations made during a home visit by a caregiver to a home of a subject, the system comprising one or more hardware processors configured by machine-readable instructions to:
cause display of a graphical user interface to the caregiver on a computing device associated with the caregiver while the caregiver is in the home of the subject, the graphical user interface comprising one or more observation fields configured to receive entry and/or selection of the home health observations from the caregiver about conditions in the home of the subject, and a display field configured to display a virtual representation of a home environment of subject to the caregiver, (Fig. 18A, page 19, 
	receive the home health observations from the caregiver via the one or more observation fields, the home health observations being characteristics of the home environment of subject, (Fig. 16A, page 19, para. 213, the caregiver may be presented with a list of choices as "prompts" on a device interface in textual and graphical form enabling them to see which choices are available within the constraints of the protocol at each step of the process, and page 20, para. 219, A caregiving informatics template is a set of information products needed to provide the appropriate feedback about the caregiving process for evaluation and quality assurance. In a general sense such a template is similar for all users. But in each particular case the template is customizable to the specific information needs of the caregiver users); and
	generate the virtual representation of the home environment by highlighting objects in the home environment and associating the home health conditions to the objects for display to the caregiver via the display field based on the home health observations, (Fig. 17C and 18A, page 19, para. 213, the caregiver may be presented with a list of choices as "prompts" on a device interface in textual and graphical form enabling them to see which choices are available within the constraints of the protocol at each step of the process, and page 20, para. 219, These care notes record the 
10.	Regarding claim 2, Kutzik discloses the system of claim 1 as described above.  Kutzik further discloses wherein the one or more hardware processors are configured such that receiving the home health observations includes receiving information related to one or more of a diet of the subject, hygiene of the subject, whether the subject or another occupant of the home smokes, presence of clutter in the home, presence of pets in the home, or safety hazards in the home, (Fig. 16B, meals and page 12, para. 147, Daily Living/instrumental Activities of Daily Living) comprise those goal oriented activities which must be performed by or for a person in order to live independently in their dwelling. These include bathing, transferring, dressing, eating, grooming, meal preparation, light housekeeping, laundry, medication management, and other necessary tasks relating to personal care and household maintenance.).

12.	Regarding claim 4, Kutzik discloses the system of claims 1 and 3 as described above.  Kutzik further discloses wherein the one or more hardware processors are further configured to:

	determine health recommendations for communication to the subject based on information in the subject profile, the updated care plan, the comparison, the home health observations, and the virtual representation, (page 21, para. 225, These actions may include but not be limited to phone calls to care recipient, home visits, meetings with family members, conferences with health and care professionals, assessment or reassessment of the care recipients' needs, adjustments and changes in the quantity and type of care delivered, etc. Additional pages of the reporting system allow for analysis of the care of any particular care recipient provided by this care giver).
13.	Regarding claim 5, Kutzik discloses the system of claim 1 as described above.  Kutzik further discloses further comprising one or more sensors configured to generate output signals that convey information related to physical conditions present in the home of the subject, wherein the one or more hardware processors are further configured to generate the virtual representation based on the output signals, (Figures 1-3 and Fig. 18B and page 13, para. 154, A variety of devices can be coupled to the plumbing to determine if water is flowing into the tub/shower.).

15.	Regarding claims 7-12, these claims are rejected for the same reasons as set forth above with regard to claims 1-6.  Kutzik discloses the method with one or more processors, (page 2, para. 32, The user monitoring system 100 includes a microprocessor based system controller device 110 linked to various sensors which are provided within a number of activity detection subsystems).

17.	Regarding claims 19 and 20, these claims are rejected for the same reasons as set forth above with regard to claims 1, 5, and 6.  Kutzik discloses a computing device associated with the caregiver configured to receive information from the caregiver and display information to the caregiver; and one or more hardware processors configured by machine-readable instructions, (page 2, para. 32, The user monitoring system 100 includes a microprocessor based system controller device 110 linked to various sensors which are provided within a number of activity detection subsystems and page 16, para. 187, In addition to placing client information on a web server and allowing registered users to access the information, it is also useful to periodically transfer information and reports to subscribers via e-mail. Thus family members, physicians, case managers and others can receive periodic machine generated reports on the client (daily, weekly, monthly, etc) via email which may be received on one's computer or any other device capable of receiving email messages. In addition, emergency or quick response options for information transfer via the internet are afforded by linking the internet with a wide variety of wireless devices, including, but not limited to cell phones, pagers and personal data assistants. For example, if a monitored individual does not get out of bed before a critical time lapse, paging can be done in conjunction with or instead of phone calls.). Response to Arguments
18.	Applicant's arguments filed May 13, 2021 have been fully considered but they are not persuasive.  The Examiner accordingly responds to applicant’s arguments as follows.

A.	Applicant argues that claims 1-17 are patent eligible at least under Step 2B.

	In response, Examiner respectfully disagrees.  The claimed functions being configured on a graphical user interface to generate a visual representation do not alter the capabilities of another technology or technical field, but are instead the mere application of a GUI to a display. The Examiner emphasizes that there is no requirement that there must be a direct, one-to-one correspondence between a court case and claims judged to be abstract by an Examiner (hence ideas "similar" to those found abstract by the courts language).  Further, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible". This framework found that the claims do tie up the exception. As a result, these claims are directed to a judicially-recognized exception. Further, the specification see at least para. 26, “Graphical user interface component 30 is configured to cause display of the graphical user interface to caregiver 10 and/or other users. The graphical user interface is displayed on computing device 18 and/or other devices. The graphical user interface para. 42, “computing device 18 is a laptop, a personal computer, a smartphone, a tablet computer, and/or other computing devices. Examples of interface devices suitable for inclusion in computing device 18 include a touch screen, a keypad, touch sensitive and/or physical buttons, switches, a keyboard, knobs, levers, a display, speakers, a microphone, an indicator light, an audible alarm, a printer, and/or other interface devices. The present disclosure also contemplates that computing device 18 includes a removable storage interface. In this example, information may be loaded into 
With regard to Berkheimer, it is unclear from Applicant’s argument what additional element or combination of elements encompassed by the abstract idea are alleged to be unconventional.  Examiner’s position is that the additional elements (e.g., the “the graphical user interface” and “generating the virtual representation”) merely describes the device/platform on which the abstract idea is implemented. See MPEP 2106.05(f). Moreover, the conventionality of the additional elements is plainly evidenced by Applicant’s Specification at para. 26, which describes the claimed invention as “an interface between computing device 18 and caregiver 10 through which caregiver 10 may provide information to and receive information from system 8 (e.g., such that caregiver 10 may enter, select, and/or otherwise communicate home health observations to system 8)”. Examiner respectfully submits that such claims do not describe an improvement to computer functionality but rather describe the implementation of generating a display of data via a general purpose computer. Even accepting arguendo that there is an improvement here, an “improved” abstract idea remains an abstract idea. For these reasons, Applicant’s arguments are not persuasive.



In response, Examiner respectfully disagrees.  Kutzik disclose a system configured to cause display of a graphical user interface to the caregiver on a computing device associated with the caregiver while the caregiver is in the home of the subject, the graphical user interface comprising one or more observation fields configured to receive entry and/or selection of the home health observations from the caregiver about conditions in the home of the subject, and a display field configured to display a virtual representation of a home environment of subject to the caregiver, (Fig. 18A, page 19, para. 213, the caregiver may be presented with a list of choices as "prompts" on a device interface in textual and graphical form enabling them to see which choices are available within the constraints of the protocol at each step of the process, and page 20, para. 219, These care notes record the observations and assessments of caregivers and provide an additional layer of information, especially as regards the impacts and outcomes of the caregiving process on the care recipient);
	receive the home health observations from the caregiver via the one or more observation fields, the home health observations being characteristics of the home environment of subject, (Fig. 16A, page 19, para. 213, the caregiver may be presented with a list of choices as "prompts" on a device interface in textual and graphical form enabling them to see which choices are available within the constraints of the protocol at each step of the process, and page 20, para. 219, A caregiving informatics template is a set of information products needed to provide the appropriate feedback about the caregiving process for evaluation and quality assurance. In a general sense such a 
	generate the virtual representation of the home environment by highlighting objects in the home environment and associating the home health conditions to the objects for display to the caregiver via the display field based on the home health observations, (Fig. 17C and 18A, page 19, para. 213, the caregiver may be presented with a list of choices as "prompts" on a device interface in textual and graphical form enabling them to see which choices are available within the constraints of the protocol at each step of the process, and page 20, para. 219, These care notes record the observations and assessments of caregivers and provide an additional layer of information, especially as regards the impacts and outcomes of the caregiving process on the care recipient).  Kutzik teaches displaying in graphical form choices for the caregiver to select with regards to the patient, (see para. 213), similarly to the graphical user interface may be configured to provide an interface between computing device 18 and caregiver 10 through which caregiver 10 may provide information to and receive information from system 8 (e.g., such that caregiver 10 may enter, select, and/or otherwise communicate home health observations to system 8). This enables home health observations, data, cues, results, and/or instructions and any other communicable items, collectively referred to as "information,” to be communicated between caregiver 10 and system, (See present Applicant’s specification, para. 26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	METHOD AND SYSTEM FOR DETERMINING WHETHER A CARETAKER TAKES APPROPRIATE MEASURES TO PREVENT PATIENT BEDSORES (US 20160324460 A1).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  



/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624